UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1593



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus


CHARLES C. HENDERSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cv-00143-F)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Grady L. Balentine, OFFICE
OF THE ATTORNEY GENERAL, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Daniel Johnson Willis appeals the district court’s order

granting the Defendant’s motion to dismiss Willis’ action filed

under 42 U.S.C. § 1983 (2000) and alleging various constitutional

violations. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).             This appeal period is “mandatory

and jurisdictional.”           Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).         The district court’s order was entered on the docket

on November 21, 2006.1          The notice of appeal was filed on May 31,

2007.       Because Willis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.2          We dispense with oral argument because the

facts       and    legal   contentions   are     adequately   presented   in   the




        1
      Willis filed a motion for reconsideration, which was denied
on March 27, 2007. Using either November 21, 2006, or March 27,
2007, Willis’ appeal is untimely.
        2
      We note that in granting in forma pauperis status on appeal,
the district court did not require Willis to fully comply with the
provisions of our March 17, 1997, injunction order.

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -